Title: From Alexander Hamilton to Benjamin Lincoln, 19 August 1794
From: Hamilton, Alexander
To: Lincoln, Benjamin


Treasury Department, August 19, 1794. “A temporary absence from the seat of Government added to a great pressure of public Business since my return has prevented me from replying sooner to your favor of the 8th July last. As it was not in my power to do anything in the case stated by you untill it came properly before me—I have in consequence of an application from the parties themselves, pointed out to them the only mode that can be pursued under similar circumstances.”
